Citation Nr: 0721827	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for peripheral vascular 
disease with deep venous thrombosis, claimed as due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1945 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

The issue of entitlement to service connection for peripheral 
vascular disease with deep venous thrombosis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's cataracts were not present until many years 
after separation from service and were not caused by exposure 
to ionizing radiation in service.


CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and were 
not due to exposure to radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the duties notify and assist 
the veteran have been met.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in December 
2001 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter adequately advised the veteran to 
submit any additional evidence that he had in his possession.  
The Board also notes that the veteran was provided 
information regarding the assignment of ratings and effective 
dates in February 2007.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
available treatment records have been obtained.  A radiation 
dose assessment was obtained, and a medical opinion was 
prepared based on that dose assessment.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran had service as a member of the occupation forces 
in Japan after World War II.  He asserts that his current 
cataracts developed as a result of exposure to residual 
ionizing radiation.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
for a disorder which is claimed to be attributable to 
radiation exposure during service can be accomplished in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. 
§ 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The veteran's service medical records do not contain any 
references to cataracts.  The veteran's only contention is 
that the disorder developed many years after service as a 
result of exposure to radiation in service.  The Board notes 
that the veteran's recent medical treatment records confirm 
that he has been treated for cataracts, including posterior 
subscapular cataracts.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that cataracts are not among the listed disorders in 
38 C.F.R. § 3.309(d).

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that posterior subscapular cataracts are listed as a 
"radiogenic disease" under 38 C.F.R. § 3.11.  Accordingly, 
the RO referred the claim for further consideration with 
respect to the likelihood that the cataracts resulted from 
the veteran's radiation exposure.

A letter from the Defense Nuclear Agency dated in October 
2003 shows that research and scientific dose reconstruction 
indicated that the veteran's total dose to the lens of the 
eye was an average total dose of 0 to 0.010 rem with an upper 
limit dose of less than 1 rem.

The dose estimate information was submitted to the VA Under 
Secretary of Health for an opinion as to radiation exposure.  
In the referral letter, it was noted that the veteran served 
from January 1945 to April 1946, and was present during the 
occupation of Nagasaki Japan while service with the 72nd 
Naval Construction Battalion, and was transferred to the 31st 
Construction Battalion at Sasebo.  The radiation does 
assessment was provided as an enclosure (as part of the 
entire VA claims file).  

In response, the December 2003, the VA Chief Public Health 
and Environmental Hazards Officer noted that according to 
information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR) 1990, page 363, the threshold dose 
of radiation resulting in lens opacities in atomic bomb 
survivors was about 60-150 rads while the threshold for 
persons treated with X-rays to the eye was about 200-500 
rads.  It was then concluded that it was unlikely that the 
veteran's cataracts can be attributed to exposure to ionizing 
radiation in service.   Another opinion dated in January 2007 
contains the same conclusion.  In light of these opinions, 
which weigh against the appellant's claim, the Board finds 
that service connection cannot be granted for the cataracts 
under 38 C.F.R. § 3.311.

Finally, with respect the third method, the Board notes that 
the appellant has not presented any medical opinion which is 
to the effect that the veteran's cataracts were attributable 
to his radiation exposure in service.  

In summary, the veteran's cataracts were not present until 
many years after separation from service and were not caused 
by exposure to ionizing radiation in service.  Accordingly, 
the Board concludes that the cataracts were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.


ORDER

Entitlement to service connection for bilateral cataracts, 
claimed as due to exposure to ionizing radiation, is denied.


REMAND

Peripheral vascular disease with deep venous thrombosis is 
not listed as a presumptive disorder under 38 C.F.R. § 3.309 
or as a radiogenic disorder under § 3.311.  However, the 
veteran has presented a medical article which indicates that 
deep venous thrombosis may result from injury to the blood 
vessels from radiation therapy for cancer.  Interpreting this 
evidence broadly, the Board finds that it indicates that deep 
venous thrombosis is a radiogenic disorder, and that a duty 
has arisen to consider the disorder under the provisions of 
3.311.  See 3.311(b)(4).  For this reason, the Board remanded 
the claim in July 2005 with instructions to refer the claim 
to the VA Under Secretary for Health for an opinion as to the 
possible relationship between exposure to radiation in 
service and the peripheral vascular disease with deep venous 
thrombosis.  Subsequently, in January 2007, the VA Chief 
Public Health and Environmental Hazards Office stated that an 
opinion regarding the deep venous thrombosis must be deferred 
until internal and external radiation doses to the veins of 
the legs were provided.  The Board notes that the previous 
radiation dose assessment provided by the Defense Threat 
Reduction Agency only addressed the radiation dose to the 
lens of the veteran's eyes.  In a letter dated in January 
2007, the Director of the Compensation and Pension Service 
advised that a letter would have to be sent to the Defense 
Threat Reduction Agency to obtain the information regarding 
the doses to the veteran's legs, and then the file should be 
returned to the Compensation and Pension Service for a 
medical opinion.    Those actions have not yet been 
completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to the 
Department of Defense for an assessment 
as to the size and nature of any 
radiation dose to the legs received by 
the veteran in service.  Internal and 
external radiation doses to the veins of 
the legs should be provided.  The 
information contained in the request 
letter should include the regulation 
under which the request is made 
(38 C.F.R. § 3.311); the veteran's name, 
address and phone number; the veteran's 
branch of service and service number; the 
veteran's social security number; the 
veteran's organization or unit of 
assignment at the time of exposure; dates 
of assignment at the radiation-risk 
activity; a full description of the 
duties at the radiation risk activity 
(with enclosure of copies of the 
veteran's statements and other pertinent 
documents); and a description of the 
disease claimed.  

2.  Then, if exposure to any radiation 
has been confirmed, the case should be 
referred to the Under Secretary for 
Benefits to obtain an opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
veteran's peripheral vascular disease and 
deep venous thrombosis resulted from 
exposure to radiation during service.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence and the claim should 
be readjudicated.  If in order, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


